DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 6, to correct a spelling error, please amend
“light-colecting” to recite “light-collecting”
In claim 1, line 11, to correct a spelling error, please amend
“scatteres” to recite “scatters”
In claim 1, page 63, line 4 to correct a spelling error, please amend
“predeterminbed” to recite “predetermined”
In claim 14, line 2 to correct a spelling error, please amend
“cartiage" to recite “cartilage”
In claim 15, line 1, to correct a spelling error, please amend
“A non-transitoy” to recite “A non-transitory”
In claim 15, line 7, to correct a spelling error, please amend
“light-colecting” to recite “light-collecting”
In claim 15, line 9, to correct a spelling error, please amend
“ight” to recite “light”
In claim 15, line 12, to correct a spelling error, please amend
“scatteres” to recite “scatters”
In claim 15, page 69, line 3, to correct a spelling error, please amend
“predeterminbed” to recite “predetermined”
“rirst” to recite “first”
In claim 15, page 69, line 8, to correct a spelling error, please amend
“intensiyt" to recite “intensity”


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a cartilage-tissue analysis device for analyzing a first Raman spectrum and a second Raman spectrum, the device comprising, among other essential elements, wherein each of the first and the second Raman spectra includes a first Raman band corresponding to the cartilage tissue and a second Raman band corresponding to subchondral bone tissue, one or more processors each comprising hardware, wherein the one or more processors are configured to: calculate a first intensity ratio between the first Raman band and the second Raman band of the first Raman spectrum, and evaluate a state of the cartilage tissue by analyzing the one or more the first Raman spectrum selected and the second Raman spectrum selected, in combination with the rest of the limitations of the above claim.  Claims 2-14 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer-readable storage device storing instructions for analyzing a first Raman spectrum and a second Raman spectrum, the device comprising, among other essential elements, wherein each of the first and the second Raman spectra includes a first Raman band corresponding to the cartilage tissue and a second Raman band corresponding to subchondral bone tissue, the instructions causing a computer to perform, at least: calculate a first intensity ratio between the first Raman band and the second Raman band of the first Raman spectrum and evaluate a state of the cartilage tissue by analyzing the one or more the first Raman spectrum selected and the second Raman spectrum selected, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roessler (US 2005/0119587) and Roessler (US 2007/0049808) and Morris (US 2007/0082409) each teach taking a Raman spectrum to evaluate a cartilage condition but do not teach taking a second Raman band corresponding to a subchondral bone tissue, nor the intensity ratio of the first and second Raman band.
Marchitto (US 2002/0002336) teaches a Raman measurement and dual x-ray absorptiometry to determine bone or tissue disease but does not teach the above claimed limitations.
Chaiken (US 2002/0091322) teaches a comparison of Raman counts during different periods for skin tissue diagnosis but does not teach the above claimed limitations.
Matousek (US 2008/0076985) teaches Raman measurement of bone and cartilage for diagnosis but does not teach the above claimed limitations.
Dudhia (US 2011/0178379) teaches Raman measurement of cartilage for diagnosis but does not teach the above claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877